UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1352



MARGARET M. GLUNK,

                                            Plaintiff - Appellant,

          versus


BELK STORES SERVICES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-96-201-3-P)


Submitted:   May 14, 1998                   Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret M. Glunk, Appellant Pro Se. Jacob John Modla, HAYNSWORTH,
BALDWIN, JOHNSON & GREAVES, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Margaret Glunk appeals the district court's order granting Belk

Store Services' motion for summary judgment on her claims of sexual

discrimination, constructive discharge, and violation of the Equal

Pay Act, 29 U.S.C. § 206(d)(1) (1994). We have reviewed the record

and the district court's opinions and find no reversible error. Ac-
cordingly, we affirm on the reasoning of the district court. Glunk
v. Belk Stores Svcs., Inc., No. Ca-96-201-3-P (W.D.N.C. Jan. 9,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2